Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 1 of 12 PageID #:6



                                                       Exhibit 1
   Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 2 of 12 PageID #:7
  Kane County Circuit Court   THERESA E. BARREIRO   ACCEPTED: 61812021 8:39 AM       By: SP   Env # 13596310




                    THE CIRCUIT COURT OF KANE COUNTY, ILLINOIS
                            SIXTEENTH JUDICIAL CIRCUIT
                                                                           21-L-000288
    SARAH HOGAN, individually and on behalf           )
    of all similarly situated individuals,            )                          -    -        ·-,             -




             Plaintiff,
                                                      )
                                                      )          No.
                                                                                 \tlrd&i.w;~
                                                                            Clerk of the Circuit Court
                                                      )                       Kane Cuunly, Illinois
                                V.                    )
                                                      )          Hon.       6/7/2021 4:55 PM
    THE BLACKSTONE GROUP, INC., a                     )
    Delaware corporation,                             )
                                                      )                              FILED/IMAGED
             Defendant.                               )
   -------------~)

                     CLASS ACTION COMPLAINT WITH JURY DEMAND

        Plaintiff Sarah Hogan ("Plaintiff'), individually and on behalf of all similarly situated

individuals, brings this Class Action Complaint against Defendant The Blackstone Group, Inc.,

("Defendant" or "Blackstone") for its violations of the Illinois Genetic Information Privacy Act,

410 ILCS 513/1, et seq. (the "GIPA"), and to obtain redress for persons injured by its conduct.

Plaintiff alleges the following based on personal knowledge as to Plaintiffs own experiences, and

as to all other matters, upon information and belief, including an investigation conducted by

Plaintiffs attorneys.

                                            INTRODUCTION

        1.       This case concerns the illegal traosfer of thousands if not millions of individuals'

genetic information to Defendaot, a multi-billion-dollar private equity firm that acquired

Ancestry.com DNA, LLC ("Ancestry"), a genetic testing company, in late 2020. Through such

acquisition Defendant has violated Plaintiff and the other Class members' rights arising under

GIPA to prevent disclosure of their immutable genetic information to unauthorized third-parties

without their written consent.
        NOTICE
        BY ORDER OF THE COURT THIS CASE IS HEREBY SET FOR
        CASE MANAGEMENT CONFERENCE ON THE DATE BELOW.
        FAILURE TO APPEAR MAY RESULT IN THE CASE BEING
        DISMISSED OR AN ORDER OF DEFAULT BEING ENTERED.
        Judge: Clancy Boles, Susan        J
         8/24/2021 9:00 AM
   Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 3 of 12 PageID #:8




       2.      GIPA defines "genetic information" as information pertaining to: (i) the

individual's genetic tests; (ii) the genetic tests of family members of the individual; (iii) the

manifestation of a disease or disorder in family members of such individual; or (iv) any request

for, or receipt of, genetic services, or participation in clinical research which includes genetic

services, by the individual or any family member of the individual.

       3.      GIPA provides that persons, such as Defendant, may not obtain genetic testing and

information derived from genetic testing unless specifically authorized in writing by the individual

whose personal genetic information is being disclosed.

       4.      Compliance with GIPA is straightforward and may be accomplished through a

single, signed sheet of paper or its electronic equivalent. GIP A's requirements bestow a right to

privacy in one's genetic information and a right to prevent the disclosure of such information

without their consent.

       5.      In enacting GIPA, the Illinois legislature recognized that "[ d]espite existing laws,

regulations, and professional standards which require or promote voluntary and confidential use

of genetic testing information, many members of the public are deterred from seeking genetic

testing because of fear that test results will be disclosed without consent in a manner not permitted

by law or will be used in a discriminatory manner."

       6.      The Illinois Legislature enacted GIPA because "[t]he public health will be served

by facilitating voluntary and confidential nondiscriminatory use of genetic testing information."

Id. (emphasis added).

       7.      The deprivation by Defendant of the statutory rights conferred by GIPA constitutes

the actual injuries the Illinois Legislature sought to prevent.




                                                   2
   Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 4 of 12 PageID #:9




          8.     Plaintiff brings this action for statntory and actnal damages, whichever is greater,

and other remedies as a result of Defendant's conduct in violating Plaintiffs state genetic privacy

rights.

          9.     On Plaintiffs own behalf, and on behalf of the proposed Class defined below,

Plaintiff seeks an injunction requiring Defendant to comply with GIPA, as well as an award of

damages, including statntory damages under GIPA, to the Class members, together with costs and

reasonable attorneys' fees.

                                              PARTIES

          I 0.   At all relevant times, Plaintiff Sarah Hogan has been a resident and a citizen of

Kane County, Illinois.

          11.    Defendant The Blackstone Group, Inc. is a corporation organized under the laws of

the state of Delaware that conducts substantial business throughout Illinois, including in Kane

County.

                                  JURISDICTION AND VENUE

          12.    This Court may assert personal jurisdiction over Defendant pursuant to 735 ILCS

5/2-209 in accordance with the Illinois Constitution and the Constitntion of the United States,

because Defendant is doing business within this State and because Plaintiffs claims arise out of

Defendant's unlawful in-state actions, as Defendant failed to request and receive Plaintiffs

consent to disclose her genetic information in this State.

          13.    Venue is proper in Kane County pursuant to 735 ILCS 5/2-101, because Defendant

is doing business in Kane County and thus resides there under § 2-102.




                                                   3
    Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 5 of 12 PageID #:10




                            COMMON FACTUAL ALLEGATIONS

          14.   Ancestiy is a global leader in digital family histoiy services, allowing customers to

gain a new level of understanding about their family and genetic histoiy through the use of family

trees, historical records, and genetic information.

          15.   Ancestry's consumer genomics business uses DNA collected from consumers'

saliva to provide consumers with infonnation about their heritage and health characteristics. 1

          16.   In order to capitalize on the massive database of genetic information owned by

Ancestiy, Defendant Blackstone sought to purchase Ancestiy, obtain Plaintiff and the Class'

genetic information, and then share such information with affiliates of Defendant ifnot other third-

parties to monetize its acquisition. Indeed, Defendant disclosed in regulatoiy filings last year that

agreements to share information between its affiliated entities have already been implemented and

that its effort to repackage and sell such information to unaffiliated third-parties is underway. 2

          17.   On August 5, 2020, Defendant Blackstone announced an agreement to acquire

Ancestiy, the largest consumer genomics testing company in existence, for $4.7 billion. 3

          18.   On December 4, 2020, Defendant Blackstone reported that it had fully completed

the acquisition of Ancestiy.

          19.   Under GIPA, the results ofa DNA or genetic test are confidential and the subject

of such testing has a right to prevent others from receiving their genetic test results without written

consent. 410 ILCS 513/15(a).




1
  www.blackstone.com/press-releases/article/blackstone-to-acquire-ancestry-leading-online-
family-histoiy-business-for-4- ?-billion/ (last accessed on 06/4/2021).
2 https://www.bloomberg.com/news/articlcs/2020-12-15/blackstone-s-next-product-could-be-

data-from-companies-it-buys (last accessed 6/5/2021).
3
    Id.


                                                   4
    Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 6 of 12 PageID #:11




        20.    Following its acquisition of Ancestry, Defendant obtained Plaintiff and other Class

Members' genetic test results and associated information without their written consent in violation

of GIP A.

        21.    Defendant's acquisition of Plaintiffs and the Class Members' genetic information

is also paired with enough of such individuals' personal information that they can be identified.

Such information includes their first and last name, email address, and/or home address (including

age and gender in some instances) including Plaintiffs.

        22.    Following Defendant's acquisition of Ancestry, Defendant disclosed on the

Ancestry website that Plaintiff and the Class' genetic information would be released and/or

disclosed to Defendant for its own use. 4 However, Defendant failed to identity any method by

which Plaintiff and the Class could prevent such disclosure of their genetic information to

Defendant or any other party.

        23.    Defendant Blackstone thus violated GIPA by obtaining Plaintiff and the Class'

genetic information without their advance written consent.

                                FACTS SPECIFIC TO PLAINTIFF

        24.    In May 2018, Plaintiff Hogan purchased an at-home DNA test kit from Ancestry.

        25.    After she sent her biological sample, in the fonn of her saliva (and accompanying

skin cells) to Ancestry, her genetic material was sequenced by Ancestry. Ancestry then provided

her with information derived from her genetic test, including information about her likely ethnic

and national heritage.




4
 See www.ancestry.com/cs/legal/privacystatement (stating that "If Ancestry or its businesses are
acquired or transferred ( including in connection with bankruptcy or similar proceedings), we will
share your Personal Information with the acquiring or receiving entity") (last accessed on
06/4/2021).


                                                 5
  Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 7 of 12 PageID #:12




        26.     Due to the highly sensitive nature of genetic test results, together with Ancestry's

representations regarding maintaining the privacy of its customers' genetic information, Plaintiff

believed that the information sbe submitted to Ancestry would be kept confidential, private and

secure-and that it would never be received by third parties like Defendant without her written

consent. Plaintiff reasonably believed that such information would reside with Ancestry

exclusively in perpetuity, and that her written consent would be sought prior to the disclosure of

her most personal information.

        27.     Plaintiff would not have provided her genetic material to Ancestry if she had known

that Defendant Blackstone would compel its disclosure and obtain her genetic information without

her consent.

        28.     Plaintiff Hogan never consented or otherwise agreed to the release, disclosure or

transfer of her genetic information and other personal identifying information to Defendant

Blackstone.

        29.     Thus, as a result of its acquisition of Ancestry.com, Defendant Blackstone illegally

obtained the genetic information of thousands of lllinois consumers without their written consent,

including that of Plaintiff and the other Class members, in violation ofGIPA.

                               CLASS ACTION ALLEGATIONS

        30.     Pursuant to 735 ILCS § 5/2-80 I, Plaintiff brings this action on behalf of an Illinois

Class defined as follows:

                Class: All Illinois individuals whose genetic testing and information derived from
                their genetic testing was obtained by Defendant, according to Defendant's records.

        31.     Excluded from the Class are any members of the judiciary assigned to preside over

this matter; any officer or director of Defendant; and any immediate family member of such

officers or directors.



                                                  6
  Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 8 of 12 PageID #:13




       32.     Upon information and belief, there are thousands of members of the Class, making

the members of the Class so numerous that joinder of all members is impracticable. Although the

exact number of members of the Class is currently unknown to Plaintiff, the members can be easily

identified through Defendant's records.

       33.     Plaintiff's claims are typical of the claims of the members of the Class Plaintiff

seeks to represent, because the factual and legal bases of Defendant's liability to Plaintiff and the

other members of the Class are the same, and because Defendant's conduct has resulted in similar

injuries to Plaintiff and to the Class. As alleged herein, Plaintiff and the Class have all suffered

damages as a result of Defendant's GIPA violations.

       34.     There are many questions oflaw and fact common to the claims of Plaintiff and the

Class, and those questions predominate over any questions that may affect individual members.

Common questions for the Class include, but are not limited to, the following:

               a.    Whether Defendant's conduct is subject to GIPA;

               b.    Whether Defendant obtained Plaintiff's and the other Class members' genetic

                     information in violation of GIPA;

               c.    Whether Defendant released Plaintiffs and the other Class members' genetic

                     information to third-parties in violation of GIPA;

               d.    Whether Defendant obtained written authorization from Plaintiff and the

                     other Class members before obtaining or disclosing their genetic information;

               e.    Whether Defendant's violations of GIP A were willful or reckless;

               f.    Whether Defendant's violations of GIPA were negligent;

               g.    Whether Plaintiff and the Class are entitled to damages and injunctive relief.




                                                  7
  Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 9 of 12 PageID #:14




       35.      Absent a class action, most members of the Class would find the cost of litigating

their claims to be prohibitively expensive and would thus have no effective remedy. The class

treatment of common questions of law and fact is superior to multiple individual actions in that it

conserves the resources of the courts and the litigants and promotes consistency of adjudication.

       36.      Plaintiff will adequately represent and protect the interests of the members of the

Class. Plaintiff has retained counsel with substantial experience in prosecuting complex litigation

and class actions. Plaintiff and Plaintiffs counsel are committed to vigorously prosecuting this

action on behalf of the other members of the Class and have the financial resources to do so.

Neither Plaintiff nor Plaintiff's counsel has any interest adverse to those of the other members of

the Class.

       37.      Defendant has acted and failed to act on grounds generally applicable to Plaintiff

and the other members of the Class, requiring the Court's imposition of uniform relief to ensure

compatible standards of conduct toward the members of the Class and making injunctive or

corresponding declaratory relief appropriate for the Class as a whole.

                                              CQJJNTI
      Violations of the Illinois Genetic Information Privacy Act, 410 ILCS 513, et seq.
                             (On behalf of Plaintiff and the Class)

          38.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

          39.   Defendant Blackstone is a corporation and, therefore, a "person" under 410 ILCS

513/10.

          40.   Plaintiff and the Class purchased "genetic test[ s]" and received the results of such

tests from Ancestry.




                                                   8
 Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 10 of 12 PageID #:15




       41.      Plaintiff and the Class also provided accompanying personal identifying

information, including their full names, email address, and/or home addresses (including age and

gender in some instances) to Ancestry.

       42.      The information obtained from Plaintiff and the Class is the type of information

protected by GIP A. 410 ILCS 513/10.

       43.      Defendant Blackstone, through its acquisition of Ancestry, obtained Plaintiffs and

the Class members' genetic tests and/or information derived from their genetic tests, along with

their accompanying personal identifying information.

       44.      Defendant did not receive any written authorization from Plaintiff or the other Class

members to obtain their genetic test results and information derived therefrom, including their

personal identifying information, as mandated by 410 ILCS 513/15(a) and 410ILCS513/30(a)(2).

       45.      Plaintiffs and the other Class members' have been aggrieved by Defendant's

violations of their statutorily protected rights to privacy in their genetic information as set forth in

GIPA when Defendant obtained their statutorily protected genetic information without their

consent.

       46.      GIPA provides for statutory damages of $15,000 for each willful and/or reckless

violation ofGIPA or actual damages -whichever is greater- and, alternatively, damages of$2,500

for each negligent violation of GIPA or actual damages - whichever is greater. 410 ILCS

513/40(a)(3).

        47.     Accordingly, Plaintiff, individually and on behalf of the proposed Class, prays for

the relief set forth below.




                                                   9
  Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 11 of 12 PageID #:16




                                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the proposed Class, respectfully

requests that this Court enter an Order:

          a. Certifying the Class as defined above, appointing Plaintiff as class representative,

               and appointing Plaintiffs counsel as class counsel;

          b. Declaring that Defendant's actions, as set forth herein, violate GIPA;

          c. Awarding injunctive and equitable relief as necessary to protect the interests of

               Plaintiff and the Class by requiring Defendant to comply with GIPA;

          d. Awarding statutory damages of$15,000 for each willful and/or reckless violation of

               GIPA or actual damages-whichever is greater - pursuant to 410 ILCS 5 l 3140(a)(3);

          e. Awarding statutory damages of $2,500 for each negligent violation of GIPA or

               actual damages - whichever is greater - pursuant to 410 ILCS 513140(a)(3);

          f.   Awarding reasonable attorneys' fees, costs, and other litigation expenses pursuant

               to 410 ILCS 513140(a)(3);

          g. Awarding pre- and post-judgment interest, as allowable by law; and

          h. Such further and other relief the Court deems reasonable and just.

                                           JURY DEMAND

        Plaintiff requests trial by jury of all claims that can be so tried.

Dated: June 7, 2021                                      Respectfully submitted,

                                                         SARAH HOGAN, individually and on
                                                         behalf of all similarly situated individuals,

                                                         By:   Isl David L. Gerbie
                                                         One ofPlaintiff's Attorneys
David L. Gerbie
Andrew T. Heldut
Brendan Duffner



                                                    10
 Case: 1:21-cv-03628 Document #: 1-1 Filed: 07/08/21 Page 12 of 12 PageID #:17




MCGUIRE LAW, P.C. (Firm ID: 56618)
55 W. Wacker Drive, 9th Fl.
Chicago, IL 6060 I
Tel: (312) 893-7002
dgerbie@mcgpc.com
aheldut@mcgpc.com
bduffner@mcgpc.com

Attorneys for Plaintiff and the Putative Class




                                                 11
